PER CURIAM.
This is a petition for writ of certiorari to review an order of respondent John D. Calvin as Director of the Division of Motor Vehicles of the State of Florida granting respondent P & M Transit Company, Inc., doing business as Honda of Daytona, a license as a motor vehicle dealer. The same parties were before this court on a previous order granting the same authority to Honda of Daytona and that order was quashed. See Barnard and Russell Enterprises, Inc. v. Calvin, Fla.App. (1st), 296 So.2d 115.
Petitioner states, among other things, that after respondent Calvin rescinded the previous license, Honda of Daytona filed a petition for rehearing and subsequently filed a new application; that petitioner cannot tell whether the subsequent hearing and action by respondent Calvin was on the petition for rehearing or the new application. Respondent Calvin states that his order upon which review is now sought was entered upon the new application and a hearing de novo was held; that it has given no consideration to the petition for rehearing. We consider the order now before us for review only in that light (a new application).
*781Upon consideration of the record, briefs, oral argument and supplemental briefs, we find respondent Calvin’s order to be infected with the same infirmity as was his order in McCulley Ford, Inc. v. Calvin, Fla. App. (1st), 308 So.2d 189. Therefore, cer-tiorari is granted but we do not at this time direct recision of the license issued pursuant to the order here for review but we remand the cause with directions that an appropriate final order be entered which shall contain specific findings of fact based upon evidence adduced at the hearing before respondent. Should such not be accomplished forthwith, then this court will, upon appropriate petition, reconsider its failure to here and now direct recision of the challenged license.
It is so ordered.
JOHNSON, Acting C. J., and MILLS and McCORD, JJ., concur.